DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on April 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 5, 2021.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: stiffness adjusting feature in claims 5-6 and 13 and reinforcing element in claim 13. 	Because this/these claim, limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mantri (US 2014/0094919). rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tipping (US 2019/0142600). 	Regarding claim 1, Tipping discloses an orthopaedic implant, having a first porous ingrowth material region (40A, figure 1); a second porous ingrowth material region (40B, figure 1) coupled to the first porous ingrowth material region (via 20); and an intermediate region (20) disposed between the first porous ingrowth material region and the second porous ingrowth material region (figures 1-1A), the intermediate region having a stiffness that differs from at least one of the first porous ingrowth material region or the second porous ingrowth material region (¶39, titanium vs PEEK). 	Regarding claim 4, Tipping discloses the stiffness of the intermediate region is less than a stiffness of the first porous ingrowth material region (¶39, PEEK) and a  by the opening and at least one reinforcing rib (see figure below, surface from which head of 60A/60B abuts and rests upon) is disposed in the void. 	Regarding claim 10, Tipping discloses the at least one reinforcing rib has a rib cutout (see figure below, opening through which shaft of 60A/60B passes through) formed therein. 	Regarding claim 12, Tipping discloses the intermediate region comprises a tapered top surface connected to the first porous ingrowth material region and a tapered bottom surface connected to the second porous ingrowth material region to define a lordotic angle (¶50, figure 2G).

    PNG
    media_image1.png
    479
    579
    media_image1.png
    Greyscale
Regarding claim 13, Tipping discloses an orthopaedic implant, having a porous ingrowth material body (40A, 40B, 20) comprising at least one opening (28A +48A) and at least one stiffness adjusting feature (48C, figure 3A); and at least one reinforcing element (60A/60B) placed in the at least one opening and configured to reinforce the porous ingrowth material body in at least one direction (resists and reinforces rigidity in the lateral direction). 	Regarding claim 14, Tipping discloses the at least one reinforcing element comprises a pin (60A/60B). 	Regarding claim 15, Tipping discloses the at least one opening extends from top surface of the porous ingrowth material body to a bottom surface of the porous ingrowth material body (figure 1), the pin being configured to reinforce the porous ingrowth material body in a direction of compression (the pin reinforces/adds rigidity in an otherwise open throughbore). 	Regarding claim 16, Tipping discloses the at least one opening comprises a plurality of openings (28A + 48A and 28B+ 48B) extending from the top surface to the bottom surface and the at least one reinforcing element comprises a pin placed in each of the openings (figures 1, 1A, 1E, 1F). 	Regarding claim 17, Tipping discloses the at least one opening is a cutout (the opening has a recess which is considered a cutout) and the at least one reinforcing element comprises a reinforcing material (head of 60A/60B) placed in the cutout and contacting boundary surfaces of the cutout (figure 1A).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tipping (US 2019/0142600) in view of Robie (US 2004/0068320).
Regarding claim 2, Tipping discloses that the intermediate region can be comprised of a ceramic (¶39) but fails to expressly teach or disclose that the ceramic is a porous material. 	Robie discloses an orthopedic implant (10) constructed of a first material region (18), a second material region (18’) and an intermediate region (12) constructed of a porous material (¶20, ¶23)which yields the implant having a three dimensional network of pores which form continuous, uniform channels with no dead ends. The material has a much lower modulus than a pure metallic implant, and has a significantly better pore size and shape distribution than prior art materials. This intricate network of interconnected pores provides optimal permeability and a high surface area to encourage tissue ingrowth, vascularization, and deposition of new bone, while also allowing for the interdigitation of bone cement for those situations that require it (¶23). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted in the porous material of Robie’s intermediate region in for the ceramic intermediate region of Tipping as the change in material provides consists of a three dimensional network of pores which form continuous, uniform 
Regarding claim 11, Tipping discloses that the intermediate region can be comprised of a ceramic or PEEK (¶39) but fails to expressly teach or disclose that the region is wrapped by a wrapping porous ingrowth material region on at least a portion of an outer diameter of the intermediate region. 	Robie discloses an orthopedic implant (10) constructed of a first material region (18), a second material region (18’) and an intermediate region (12) constructed of a porous material (¶20, ¶23).  The intermediate region being porous in nature yields a which yields wrapping porous ingrowth material region on at least a portion of an outer diameter of the intermediate region.  The porous nature of the material composition is beneficial in that the implant has a three dimensional network of pores which form continuous, uniform channels with no dead ends. The material has a much lower modulus than a pure metallic implant, and has a significantly better pore size and shape distribution than prior art materials. This intricate network of interconnected pores provides optimal permeability and a high surface area to encourage tissue ingrowth, vascularization, and deposition of new bone, while also allowing for the interdigitation of bone cement for those situations that require it (¶23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775